     Case 5:13-cv-28160 Document 111 Filed 12/07/18 Page 1 of 1 PageID #: 675



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BECKLEY DIVISION


JAMES RIVER EQUIPMENT, VIRGINIA, LLC,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 5:13-cv-28160

JUSTICE ENERGY COMPANY, INC.,

                               Defendant.


                                             ORDER

        On February 25, 2016, the Court entered a civil contempt judgment against the Defendant,

in favor of the United States, in the amount of $1,230,000. The Defendant’s appeal to the Fourth

Circuit was unsuccessful, and the Court requested a status report on the payment of the judgment

in an order entered on October 3, 2018. On October 18, 2018, the Defendant and the United

States each indicated that the Defendant had not paid because the time period to file a petition for

writ of certiorari with the Supreme Court had not yet expired. That time has now expired.

        Accordingly, the Court ORDERS that the Defendant and the United States submit a status

report, within fifteen (15) days of entry of this Order, advising the Court of the status of payment.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to any

unrepresented party.

                                              ENTER:          December 7, 2018
